UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1044


ANDREA C. WEATHERS,

                Plaintiff - Appellant,

          v.

UNIVERSITY OF NORTH CAROLINA AT CHAPEL HILL; HERBERT B.
PETERSON, in his individual and official capacity; JONATHAN
KOTCH, in his individual and official capacity; BARBARA K.
RIMER, in her individual and official capacity; EDWARD M.
FOSTER, in his individual and official capacity; SANDRA L.
MARTIN, in her individual and official capacity,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cv-01059-TDS-JEP)


Submitted:   June 30, 2014                 Decided:   July 22, 2014


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrea C. Weathers, Appellant Pro Se.  Matthew Thomas Tulchin,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Andrea C. Weathers appeals the district court’s order

granting Defendants’ motion to dismiss her action for relief

under Federal Rule of Civil Procedure 60(d)(1), (3).                   We have

reviewed the record and find no reversible error.               Accordingly,

we   affirm     for    the   reasons   stated   by   the    district    court.

Weathers v. Univ. of N.C., No. 1:12-cv-01059-TDS-JEP (M.D.N.C.

Sept. 30, 2013).         We dispense with oral argument because the

facts   and    legal   contentions     are   adequately    presented    in   the

materials     before    this   Court   and   argument   would   not    aid   the

decisional process.



                                                                       AFFIRMED




                                        2